NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              KINYATTA SHANTELLE PERKINS, Appellant.

                             No. 1 CA-CR 17-0755
                               FILED 7-17-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-158542-001
                The Honorable George H. Foster, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                           STATE v. PERKINS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1           Kinyatta Perkins appeals her convictions and sentences for
two counts of disorderly conduct and one count of criminal damage. After
searching the entire record, Perkins’s defense counsel identified no
arguable question of law that is not frivolous. Therefore, in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), defense counsel asked this Court to search the record for
fundamental error. Perkins was granted an opportunity to file a
supplemental brief in propria persona but did not do so. After reviewing the
entire record, we find no fundamental error. Accordingly, Perkins’s
convictions and sentences are affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2           On December 3, 2016, Perkins called the victim, T.G., asking
to come over to T.G.’s apartment.1 T.G. told Perkins no, but Perkins arrived
anyway and forced her way into the apartment. Perkins then pushed T.G.
down onto the bed and began choking her in front of her nine-year-old son.
T.G.’s seven-year-old son was in another room but heard the commotion
and saw Perkins choking her. T.G. hit Perkins over the head with a vase
and was eventually able to push Perkins out of the apartment, but not
before Perkins knocked over T.G.’s television and broke a lamp.

¶3          After Perkins had left the apartment, both the nine-year-old
son and T.G. called 9-1-1. T.G. was examined by a forensic nurse, who
documented scratches on T.G.’s throat and recommended she go to the
emergency room to have her swollen neck examined.



1      “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).



                                     2
                             STATE v. PERKINS
                             Decision of the Court

¶4             The State charged Perkins with one count of aggravated
assault, a domestic violence offense; two counts of disorderly conduct —
one for each of the children present; and one count of criminal damage, a
domestic violence offense. At a six-day trial, the State presented testimony
from T.G., both children, the forensic nurse, and the officers involved in the
case. It also played the nine-year-old’s 9-1-1 call to the jury. The State
stipulated the damage to T.G.’s property was less than $250. Perkins moved
unsuccessfully for judgment of acquittal on the first three counts and then
testified in her defense. The jury acquitted Perkins of aggravated assault
but convicted her of both counts of disorderly conduct and criminal
damage. The jury did not find the criminal damage count was a domestic
violence offense.

¶5            At sentencing, the trial court found Perkins was a non-
dangerous, non-repetitive offender, suspended her sentence, and placed
her on two years of supervised probation. Perkins timely appealed, and we
have jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) §§ 12-
120.21(A)(1),2 13-4031, and -4033(A)(1).

                                 DISCUSSION

¶6               Our review of the record reveals no fundamental error. See
Leon, 104 Ariz. at 300 (“An exhaustive search of the record has failed to
produce any prejudicial error.”). As relevant here, a person commits
disorderly conduct, a class one misdemeanor, “if, with intent to disturb the
peace or quiet of a . . . family or person, or with knowledge of doing so,
such person . . . [e]ngages in fighting, violent or seriously disruptive
behavior.” A.R.S. § 13-2904(A)(1). “A person commits criminal damage by
. . . [r]ecklessly defacing or damaging property of another person.” A.R.S.
§ 13-1602(A)(1). Criminal damage is a class 2 misdemeanor if the person
causes less than $250 in damage. A.R.S. § 13-1602(B)(6). The record
contains sufficient evidence upon which the jury could determine beyond
a reasonable doubt that Perkins was guilty of the charged offenses.

¶7               All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Perkins
was represented by counsel at all stages of the proceedings and was present
at all critical stages, including the entire trial and verdict. See State v. Conner,
163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations


2     Absent material changes from the relevant date, we cite a statute’s
current version.



                                         3
                             STATE v. PERKINS
                             Decision of the Court

omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical
stages). The jury was properly comprised of eight jurors, and the record
shows no evidence of jury misconduct. See Ariz. Const. art. 2, § 23; A.R.S.
§ 21-102(B); Ariz. R. Crim. P. 18.1(a). The trial court properly instructed the
jury on the elements of the charged offenses, the State’s burden of proof,
and Perkins’s presumption of innocence. At sentencing, Perkins was given
an opportunity to speak, and the court stated upon the record the evidence
and materials it considered in sentencing. See Ariz. R. Crim. P. 26.9, 26.10.
Additionally, the sentences are within the statutory limits. See A.R.S. § 13-
707(A).

                                CONCLUSION

¶8             Perkins’s convictions and sentences are affirmed.

¶9             Defense counsel’s obligations pertaining to Perkins’s
representation in this appeal have ended. Defense counsel need do no more
than inform Perkins of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶10           Perkins has thirty days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for review. See
Ariz. R. Crim. P. 31.21. Upon the Court’s own motion, we also grant Perkins
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          4